J-S45026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA
                             Appellee

                        v.

    ROBERT MCDOWELL

                             Appellant                No. 2407 EDA 2016


                     Appeal from the PCRA Order June 30, 2016
                in the Court of Common Pleas of Philadelphia County
                Criminal Division at No(s): CP-51-CR-0015492-2008

BEFORE: GANTMAN, P.J., PANELLA, J., and STRASSBURGER, J.*

MEMORANDUM BY STRASSBURGER, J.:                    FILED OCTOBER 31, 2017

        Robert McDowell (Appellant) appeals from the order entered on June

30, 2016, which denied his petition filed pursuant to the Post Conviction Relief

Act (PCRA), 42 Pa.C.S. §§ 9541-9546. We affirm.

        On December 20, 2010, a jury convicted Appellant of, inter alia, two

counts of first-degree murder for his role in the shooting deaths of two

individuals.1     This Court affirmed Appellant’s judgment of sentence on

September 9, 2013, and our Supreme Court denied his petition for allowance

of appeal on April 9, 2014.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1We adopt the recitation of facts on page 2 of the PCRA court’s opinion as our
own. See PCRA Court Opinion, 10/21/2016, at 2 (quoting Commonwealth
v. McDowell, 87 A.3d 374 (Pa. Super. 2013) (unpublished memorandum at
1)).
J-S45026-17


      Appellant timely filed a counseled PCRA petition raising numerous

ineffective-assistance-of-counsel claims for both trial and appellate counsel.

The PCRA court granted a hearing on one claim, specifically that trial counsel

was ineffective by giving Appellant legally incorrect information about his right

to testify. A hearing was held on June 30, 2016, and on the same day, the

PCRA court entered an order denying Appellant PCRA relief. Appellant timely

filed a notice of appeal, and both Appellant and the PCRA court complied with

Pa.R.A.P. 1925.

      On appeal, Appellant has set forth eight questions for our review, see

Appellant’s Brief at 11-12, all of which suggest the PCRA court erred in denying

relief on Appellant’s ineffective-assistance-of-counsel claims. We review such

claims mindful of the following.

             This Court analyzes PCRA appeals in the light most favorable
      to the prevailing party at the PCRA level. Our review is limited to
      the findings of the PCRA court and the evidence of record and we
      do not disturb a PCRA court’s ruling if it is supported by evidence
      of record and is free of legal error. Similarly, we grant great
      deference to the factual findings of the PCRA court and will not
      disturb those findings unless they have no support in the record.
      However, we afford no such deference to its legal conclusions.
      Where the petitioner raises questions of law, our standard of
      review is de novo and our scope of review is plenary. Finally, we
      may affirm a PCRA court’s decision on any grounds if the record
      supports it.

Commonwealth v. Benner, 147 A.3d 915, 919 (Pa. Super. 2016) (quoting

Commonwealth v. Perry, 128 A.3d 1285, 1289 (Pa. Super. 2015)). “It is

well-established that counsel is presumed effective, and the [petitioner] bears

the burden of proving ineffectiveness.” Commonwealth v. Martin, 5 A.3d


                                      -2-
J-S45026-17


177, 183 (Pa. 2010). To overcome this presumption, Appellant must show

each of the following: “(1) the underlying substantive claim has arguable

merit; (2) counsel whose effectiveness is being challenged did not have a

reasonable basis for his or her actions or failure to act; and (3) the petitioner

suffered prejudice as a result of counsel’s deficient performance.” Id.

Appellant’s claim will be denied if he fails to meet any one of these three

prongs. Id.

        Following a review of the certified record and the briefs for the parties,

we conclude that the opinion of the Honorable Glenn B. Bronson thoroughly

addresses Appellant’s issues and arguments and applies the correct law to

findings of fact that are supported by the record. We discern no abuse of

discretion. Therefore, we adopt the PCRA court’s opinion of October 21, 2016

as our own and affirm the order denying Appellant PCRA relief based upon the

reasons stated therein.2         See PCRA Court Opinion, 10/21/2016, at 4-5

(concluding that Appellant waived his right to be represented by original

counsel and that new counsel was not ineffective in failing to request a

continuance);3 id. at 5-8 (concluding that trial counsel advised Appellant

properly about his right to testify and therefore was not ineffective);4 id. at

____________________________________________


2 The parties shall attach a copy of the PCRA court’s October 21, 2016 opinion
to this memorandum in the event of further proceedings.
3   See Appellant’s Brief at 24-34.
4   See Appellant’s Brief at 35-40.



                                           -3-
J-S45026-17


8-12 (concluding that trial counsel was not ineffective for failing to request

the trial court recuse itself because there was no meritorious basis for doing

so);5 id. at 12-15 (concluding trial counsel was not ineffective by failing to

object to jury instructions);6 id. at 15-17 (concluding trial counsel was not

ineffective by failing to request a limiting instruction pursuant to Bruton v.

United States, 391 U.S. 23 (1968), because there was no reasonable

probability the outcome of the trial would have been different); 7 id. at 17-20

(concluding that trial counsel was not ineffective by failing to make non-

meritorious objections regarding prosecutorial misconduct);8 id. at 20-21

(concluding that claims of appellate counsel ineffectiveness were without

merit);9 and id. at 21 (concluding that there was no basis for a claim that the

cumulative effect of all other errors resulted in prejudice).10

       Order affirmed.

       President Judge Gantman joins.

       Judge Panella concurs in the result.




____________________________________________


5 See Appellant’s Brief at 41-47.
6 See Appellant’s Brief at 54-60.
7 See Appellant’s Brief at 60-62.
8 See Appellant’s Brief at 47-52.
9 See Appellant’s Brief at 52-54.
10 See Appellant’s Brief at 62-63.


                                           -4-
J-S45026-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/31/2017




                          -5-
Circulated 10/12/2017 12:48 PM